Case: 16-41093      Document: 00513881555         Page: 1    Date Filed: 02/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 16-41093                             FILED
                                  Summary Calendar                    February 20, 2017
                                                                        Lyle W. Cayce
                                                                             Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

ROGACIANO REYES-ZUNIGA,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-422-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Rogaciano Reyes-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41093   Document: 00513881555     Page: 2   Date Filed: 02/20/2017


                                No. 16-41093

Zuniga has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Reyes-Zuniga has not filed a response.

     We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2